358 S.W.3d 137 (2011)
Vesna PETROVIC, Employee/Claimant/Appellant,
v.
BAUSCH & LOMB, Employer, and
Treasurer of the State of Missouri, as Custodian of the Second Injury Fund, Additional Party/Respondent.
No. ED 96643.
Missouri Court of Appeals, Eastern District, Division One.
November 22, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 10, 2012.
Application for Transfer Denied March 6, 2012.
*138 Frank J. Niesen, Jr., St. Louis, MO, for Appellant.
Chris Koster, Atty. Gen., Todd L. Metheny, Jr., St. Louis, MO, for Respondent, Second Injury Fund.
Maria W. Campbell, St. Louis, MO, for Respondent, Bausch & Lomb.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Vesna Petrovic ("Claimant") appeals from the Labor and Industrial Relations Commission's ("Commission's") Final Award Allowing Compensation ("Final Award"), denying Claimant permanent total disability benefits from the Second Injury Fund ("SIF"). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).